DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 21-35 in the reply filed on 11/23/2022 is acknowledged. Because applicant elected with traverse but did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 require “polymer type material”; however, this requirement is ambiguous because it is unclear what materials are sufficiently close to polymer to be considered “polymer type” and therefore the metes and bounds of the claims are not sufficiently defined.  
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28, 30-31, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4327130 by Pipkin.
Claim 21.  Pipkin discloses a method for modifying an aspect of a linear substrate within a device filled with a modifying fluid, the method comprising the steps of: 
providing a device filled with a modifying fluid (Figure 3 and accompanying text);  
receiving a linear substrate through the device at a feed speed (abstract “web”, speed, at column 4, lines 15-20);  
defining an exposure gap within the chamber wherein the linear substrate is in contact with the modifying fluid, the exposure gap having a variable width (abstract, column 4, lines 1-5, figure 5 and accompanying text, column 7 lines 45-60);  
traversing the linear substrate across the exposure gap at a given speed and exposing to fluid (see above citations, and paragraph bridging columns 2-3); 
Pipkin discloses adjusting coating zone length based on the line speed and exposure time, i.e. residence time (column 5, lines 50-60, column 7, lines 45-60)
	Claims 22-23:  Pipkin discloses line speed is directly related to the width of the exposure gap and includes increasing the width upon an increase of speed or decrease width upon decreasing speed (column 5, lines 50-60, column 7, lines 45-60).
	Claim 24:  Pipkin discloses basing the exposure time on the type of modifying fluid (see column 2, lines 55-65 as it relates to the properties of the fluid). The scope of the requirement “based on” is broad and therefore not limiting to any degree of modification or how the exposure time is based on this feature.
	Claim 25:  Pipkin discloses the exposure time is based on the type of substrate (see web as discussed above).  The scope of the requirement “based on” is broad and therefore not limiting to any degree of modification or how the exposure time is based on this feature.
Claim 26:  Pipkin discloses maintaining a constant exposure time for the linear substrate with the modifying fluid while traversing the exposure gap (see e.g. paragraph bridging column 2-3); 
Claim 28:  Pipkin discloses an aspect of the linear substrate is modified (column 4, lines 30-35).
Claim 30:  The limitations of this claims are specifically addressed above.
Claim 31: Pipkin discloses polymer (column 4, lines 25-35).
Claim 33-35:  Pipkin discloses line speed is directly related to the width of the exposure gap and includes increasing the width upon an increase of speed or decrease width upon decreasing speed to maintain constant exposure (column 5, lines 50-60, column 7, lines 45-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-26, 28, 30-31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4327130 by Pipkin.
Pipkin discloses all that is disclosed above and explicitly discloses the relationship between the exposure gap and the speed of the linear substrate such that the treatment is changed/remains constant.  Therefore, Pipkin explicitly discloses the varying the speed to adjust the residence time and the subsequent effect on the coating variation and therefore it would have been obvious to one of ordinary skill in the art to have varied the exposure width and varying the speed, i.e. increase the width with increasing speed or decreasing the width with decreasing the speed, as such is well within the skill of one ordinary skill in the art at the time of the invention.     
Additionally, the speed and width are taught as result effective variables, directly affecting the coating aspect and coating exposure time, and therefore modification of the speed and/or width through routine experimentation would have been obvious as predictable to provide a modification of the coating thickness.

Claims 27-29, 32 is/ are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4327130 by Pipkin as applied above and further in view of US Patent 4532158 by Taylor et al.
Pipkin discloses all that is taught above, including coating a traveling web; however, Pipkin does not discloses color.  However, Taylor, also discloses applying a coating on a traveling web discloses such to apply color and therefore modification of Pipkin to use a color coating, and providing decrease in color variation (as a result of decrease in thickness) would have been obvious to one of ordinary skill in the art at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11298714. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11298714 fully encompass and thus make obvious or anticipate the instant claims.
Claims 21-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17574256 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17574256  include limitations that would fully encompass that instant claims, i.e. anticipate the instant claims, or and thus make obvious the instant claim requirements.  Specifically, the claims of the prior application copending Application No. 17574256 disclose or sufficiently make obvious the individual features of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17840227 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17840227  include limitations that would fully encompass that instant claims, i.e. anticipate the instant claims, or and thus make obvious the instant claim requirements.  Specifically, the claims of the prior application copending Application No. 17840227 disclose or sufficiently make obvious the individual features of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718